Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2008

USA v. Grant
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2885




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Grant" (2008). 2008 Decisions. Paper 1062.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1062


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 07-2885
                                       ___________

                            UNITED STATES OF AMERICA


                                              v.

                                   VERNON GRANT,

                                                              Appellant.
                                       ___________

                 On Appeal from the District Court of the Virgin Islands
                           (D.C. Criminal No. 04-cr-00077)
                     District Judge: Honorable Raymond L. Finch
                                     ___________

                      Submitted Under Third Circuit L.A.R. 34.1(a),
                                     May 6, 2008

           Before: RENDELL, FUENTES, and CHAGARES, Circuit Judges.

                              (Opinion Filed: June 4, 2008)


                               OPINION OF THE COURT


FUENTES, Circuit Judge:

       Vernon Grant appeals his conviction following a jury trial on three counts of

conspiracy to possess with intent to distribute cocaine, conspiracy to import heroin and

possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841, 952, 960
and 18 U.S.C. § 2. Grant was sentenced to 168 months imprisonment, 5 years of

supervised release and ordered to pay a special assessment of $300. Grant challenges his

conviction, alleging (1) that the government’s failure to disclose his original passport

violated his “rights to present a defense, to compulsory process and to due process” and

the District Court’s suppression of the passport was arbitrary and (2) that the District

Court “violated [his] Fifth Amendment right to due process and his Sixth Amendment

right to a jury trial” by giving an erroneous reasonable doubt jury instruction that

unconstitutionally lowered the government’s burden of proof.1 Appellant Br. at 1-2. We

conclude that Grant’s arguments are without merit. Therefore, we will affirm the

conviction.2

       Because we write for the parties, we recite only the facts essential to our decision.

The indictment alleged that Grant conspired with others to import controlled substances

into the U.S. from St. Maarten and Anguilla using female couriers. The couriers

transported the cocaine in large Coleman coolers filled with fish and ice. During jury

selection, in response to defense counsel’s request, the District Court ordered the


       1
        Specifically, Grant argues under Sullivan v. Louisiana, that a constitutionally
deficient jury instruction that lowers the government’s beyond a reasonable doubt burden
of proof violates a defendant’s Sixth Amendment right to a jury trial. 508 U.S. 275, 277-
82 (1993). In Sullivan, the Supreme Court held that “the jury verdict required by the
Sixth Amendment is a jury verdict of guilty beyond a reasonable doubt.” Id. at 282. The
Court explained “that the Fifth Amendment requirement of proof beyond a reasonable
doubt and the Sixth Amendment requirement of a jury verdict are interrelated.” Id.
       2
       We have jurisdiction under 28 U.S.C. § 1291. The District Court had jurisdiction
pursuant to 18 U.S.C. § 3231.

                                             -2-
government to produce Grant’s passport. Grant sought production of his passport to

establish that he was not in Anguilla on certain dates alleged by his co-conspirators. In

response, and because the original was not available, the government produced a

complete copy. The copy produced reflected that Grant entered Anguilla on June 21,

2003. The District Court observed, however, that the acts involving Grant in St. Maarten,

occurred prior to June 21, and before he had been to Anguilla. As a result, the District

Court denied admission of the passport after finding that the entries were not relevant.

       Grant’s first argument is that the government violated his due process rights when

it failed to comply with the District Court’s order to produce his original passport, which

it had taken from him at the time of his arrest. Exercising plenary review over Grant’s

alleged constitutional violations, we find these arguments unconvincing. See United

States v. Tyler, 281 F.3d 84, 90 (3d Cir. 2002). We note two problems with Grant’s

contention. First, he conceded that the copies provided by the government were complete

and could have been used at trial without causing prejudice. Next, Grant did not raise any

issue of authenticity with respect to the copy of the passport. See Fed. R. Evid. 1003 (“A

duplicate is admissible to the same extent as an original unless (1) a genuine question is

raised as to the authenticity of the original or (2) in the circumstances it would be unfair

to admit the duplicate in lieu of the original”). We also note that the government did not

have the original passport in its possession and thus did not withhold its production in bad

faith. Accordingly, we conclude that government’s disclosure of a complete and accurate



                                             -3-
copy of Grant’s passport, in lieu of the original, did not amount to a violation of his due

process rights.

       We also conclude that once the District Court determined the copy of the passport

was sufficient, it properly denied admission. Grant asserts that he sought to use the

passport to establish that he was not in Anguilla on certain dates alleged by his co-

conspirators. Grant’s passport was stamped on June 21, 2003 upon his entry to Anguilla.

However, the testimony by one of his co-conspirators about Grant’s involvement in the

conspiracy implicated him before his entry into Anguilla and placed him in St. Marteen,

thus making the passport entry irrelevant. Another co-conspirator testified that he spoke

to Grant during a call which he placed to Anguilla in September 2003, which is

corroborated by the passport. We are satisfied that the District Court did not abuse its

discretion in excluding the passport.

       Grant’s second argument is that the District Court’s “two-inference” reasonable

doubt jury instruction was erroneous because it lowered the government’s burden of

proof.3 While we disapproved of the “two-inference” instruction in United States v.

Jacobs, 44 F.3d 1219, 1226 & n.9 (3d Cir. 1998), we did not hold the instruction

constitutionally deficient per se. Even more significant, after Jacobs, we held that an




       3
        Specifically, the District Court explained the standard of reasonable doubt and the
government’s burden. The District Court’s further instructed the jury that if the evidence
supported two inferences, one of guilt, the other of innocence, Grant should be found not
guilty.

                                             -4-
almost verbatim jury instruction as the one given by the District Court in this case was not

constitutionally deficient. See U.S. v. Isaac, 134 F.3d 199, 202-05 (3d Cir. 1998). As we

stated in Isaac, the jury instruction adequately stated the government’s burden and that it

never shifted to the defendant. It also explained that a reasonable doubt was a high

standard but not an absolute certainty. Thus, we conclude that Grant’s argument that the

jury instruction violated his right to due process and right to a jury trial has no merit.

       For the foregoing reasons, the judgment of conviction will be affirmed.




                                              -5-